                 Case 2:20-cv-00535-JCC Document 34 Filed 08/27/20 Page 1 of 2



                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   YOUSEF M. BILBEISI,                                      CASE NO. C20-0535-JCC
10                             Plaintiff,                     ORDER
11          v.

12   SAFEWAY,

13                             Defendant.
14

15          This matter comes before the Court on Defendant’s motion to strike Plaintiff’s
16   unauthorized “joint” and unsigned filing (Dkt. No. 20). On June 10, 2020, the parties held a
17   telephonic discovery conference. (See Dkt. No. 21 at 1.) Following the conference, Plaintiff
18   submitted a “Joint Status Report and Discovery Plan” claiming that “[t]he Parties do agree that
19   this matter should be remand[ed] to the king county superior court” and that “[t]he parties do
20   agree on [a] stay [of] discovery and [a] stay [of] all proceedings [p]ending a motion to remand.”
21   (Dkt. No. 18 at 1.) These claims are false: Defendant declares that “Plaintiff did not seek or
22   obtain the approval of Defendant prior to submitting the documents to the Court” and that
23   “Defendant does not agree with the statements made by Plaintiff.” (Dkt. No. 21 at 2.)
24          Plaintiff has a duty to be truthful to the Court. His “joint” filing was anything but. The
25   Court therefore GRANTS Defendant’s motion (Dkt. No. 20), STRIKES Docket Number 18, and
26   warns Plaintiff that he must be truthful with the Court moving forward.


     ORDER
     C20-0535-JCC
     PAGE - 1
              Case 2:20-cv-00535-JCC Document 34 Filed 08/27/20 Page 2 of 2




 1          DATED this 27th day of August 2020.




                                                  A
 2

 3

 4
                                                  John C. Coughenour
 5                                                UNITED STATES DISTRICT JUDGE
 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     ORDER
     C20-0535-JCC
     PAGE - 2
